Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The density of non-conductive sites in the first and second electrode layers cannot be otherwise than “different... or the same.”  Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claims 6, 11-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain numerous instances of what appear to literal translations into English from a foreign document, with grammatical and idiomatic errors that render the claims indefinite. The claims should be rewritten in colloquial English.
The following are examples:
In claim 6, lines 5-6, “amongst which at least one first region... of the heating layer,” appears to constitute a nominative phrase without a predicate, rendering the claim indefinite. Claim 13, at line 4, makes the same error. 
6 times), 10 (2x), 11 (1x), 13 (3x – “respectively”), and 15 (2x) is unnecessary, and serves to confuse rather than clarify the claims. The examiner suggests deleting these.
In claim 9 alone, the four occurrences of “or else” separate five distinct embodiments, which for the sake of clarity should be recited individually.
In claim 12, the phrase "in particular," and in claims 15 and 18-20, the phrase “preferably,” render the subject claims indefinite because the relation to the limitations following these phrases is unclear.  See MPEP § 2173.05(d).
In claim 15, “a first casing layer” and “a second casing layer” are each used three times. It these refer to just two elements, only the first instance of each should be identified as “a first...” and “a second...”. 
	In claim 18, line 3, the antecedent basis for “the casing” is in claim 17, not claim 1, from which it depends.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/611,036 (reference application). Although the claims at issue are not identical, they are not patentably instant claim 19 only broadens the scope of ‘036 claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 10, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4990755 to Nishimura.
	Referring to Figures 3 & 4, and 4:8-61 (“column:lines”), Nishimura discloses, as recited in claim 1, and claim 19 more broadly,  an electric heating device comprising first and second “electrically conductive” “electrode layer[s 20a, 20b] fac[ing] one another,” a “heating layer [21]... between the first... and... second electrode layer[s 20a, 20b], in contact with them, wherein... one region of... the first electrode layer [20a], or the second electrode layer [20b] or... the heating layer [21] has a plurality of electrically non-conductive sites [24]... for bringing about... an emission of heat... at the first electrode layer [20a]... different from the emission of heat... at the second electrode layer []20b].”
	As recited in claim 2. Nishimura’s “electrically non-conductive sites comprise... through holes [24].” 
	
perimeter of the first electrode layer 20a as a “second region,” and the central region enclosed by it a “first region.”
As recited in claims 3 and 4, Nishimura discloses “at least one from among the first... or... second electrode layer[s 20a, 20b], or... the heating layer [21] comprises... one first region [20a] having a density of electrically non-conductive sites that is different from the density of electrically non-conductive sites of... one second region [20b],” the density of such sites in the second region being zero.
	As recited in claims 6 and 7, but considering claim 7 first, Nishimura discloses the second region to be “substantially devoid of electrically non-conductive sites.” Hence, as in claim 6, Nishimura discloses in “the... first region of the first electrode layer [20a] an area of contact between the heating layer [21] and the first electrode layer [20a, ] that is different from the area of contact... in the... second region.”
	As in claim 9, Nishimura discloses “the... first region and the... second region of the second electrode layer 20b,” i.e., its central region and perimeter, “devoid of electrically non-conductive sites.” 
	As in claim 10, Nishimura’s “first electrode layer [20a] has a plurality of... electrically non-conductive sites and the second electrode layer [20b] is... devoid of electrically non-conductive sites.”
	As in claim 12, Nishimura’s “first electrode layer [20a] has a plurality of electrically non-conductive sites [24] that differs from the... electrically non-conductive sites of the second electrode layer [20b],” the density of the latter being zero.

	As in claim 15, Nishimura discloses “a casing that comprises... -a first casing layer... and a second casing layer” (see 4:31-35).
	As in claim 16, Nishimura discloses “first... and... second electrode layer[s 20a, 20b]... compris[ing]... a lamina of electrically conductive material” (3:21-31).
	As in claim 17, Nishimura discloses “heating layer [21]... edges that have a substantially inclined... profile,” since the edge of heating layer 21 (see 2:33-41) will be either approximately rounded and/or vertical, either of which meets this claim under its broadest reasonable interpretation.
	As in claim 18, the heating device of Nishimura, with its case (4:31-35), is “planar and... flexible” (3:31-36). 
Claim Rejections - 35 USC § 103
Claims 5, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishumura.
Each of claims 5, 8, 11 and 13  differs substantively from Nishimura only in calling for more than a single through-hole sizes to accommodate differing heating needs in the regions exposed to the heating device. 
	The examiner notes initially that Nishimura discloses embodiments with first and second electrode layers both having a plurality of through-holes 24, allowing the heating layer 21 to emit far IR radiant energy (6:14-22 & 35-50) to heat regions on both sides of the device. Since the intensity of the emitted IR is known to be proportional to the through-hole size, selecting through-holes in the second electrode layer, for example, to 
Allowable Subject Matter
Claim 20 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/12/22